DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            J.K., the Mother,
                               Appellant,

                                    v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                             No. 4D17-1381

                          [December 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose Izquierdo, Judge; L.T. Case No. 10-005155DPA,B.

   Sean Conway, Fort Lauderdale, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn
Schwarz, Assistant Attorney General, Children’s Legal Services, Fort
Lauderdale, for appellee.

   Matthew Wilson, Guardian Ad Litem Program, Sanford; and Beth
Kathryn Roland, Pro Bono, Guardian Ad Litem Program, Friedman &
Friedman, P.A., Lake Mary, for Guardian Ad Litem Program.

PER CURIAM.

    J.K. appeals a final judgment of termination of parental rights and
raises multiple arguments regarding the grounds upon which
termination was based. We agree with J.K. on one ground, but otherwise
affirm.

   The trial court based termination in part on a finding that the
petitioner had established grounds for termination under section
39.806(1)(j), Florida Statutes (2015), which provides for termination of
parental rights where “[t]he parent or parents have a history of extensive,
abusive, and chronic use of alcohol or a controlled substance which
renders them incapable of caring for the child, and have refused or failed
to complete available treatment for such use during the 3-year period
immediately preceding the filing of the petition for termination of
parental rights.” J.K. argues that there was no evidence of her refusal or
failure to complete available treatment within the three-year period
immediately preceding the filing of the petition. We agree.

   The Department of Children and Families and the Guardian Ad Litem
contend that an Aftercare/Family Support Plan filed with the court
establishes that services were made available to J.K. But the record
leaves it unclear whether anyone spoke to J.K. about the plan or
otherwise communicated it to her. The plan is not signed by J.K., even
though there is a space provided for her signature. Because there was
no clear and convincing evidence that J.K. refused or failed to complete
available treatment during the three-year period immediately preceding
the filing of the petition, the trial court erred in basing termination on
this ground. We remand for the trial court to amend the termination
judgment to exclude section 39.806(1)(j) as a ground for termination.

   Affirmed in part, reversed in part, and remanded with directions.

CIKLIN and KLINGENSMITH, JJ., and BELANGER, ROBERT E., Associate Judge,
concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2